ORDER

The Court having considered the adverse recommendations of the Character Committee for the Seventh Judicial Circuit and the State Board of Law Examiners for admission to the Bar of Maryland of the applicant, ANTHONY STEVEN FERNANDEZ, the exceptions filed thereto and the oral arguments presented by the applicant at the hearings before the Board and this Court, it is this 13th day of June, 1996
ORDERED, by the Court of Appeals of Maryland, that the application of ANTHONY STEVEN FERNANDEZ be, and it is hereby, denied at this time without prejudice to the applicant’s right to renew his application to the Board not earlier than one year from the date of this Order.